


114 S267 : General of the Army Omar Bradley Property Transfer Act of 2015
U.S. Senate
2015-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC
114th CONGRESS1st Session
S. 267
IN THE HOUSE OF REPRESENTATIVES

September 8, 2015
Referred to the Committee on Armed Services

AN ACT
To authorize the transfer of certain items under the control of the Omar Bradley Foundation to the descendants of General Omar Bradley.


1.Short titleThis Act may be cited as the General of the Army Omar Bradley Property Transfer Act of 2015. 2.Transfer of certain items of the Omar Bradley Foundation to the descendants of General Omar Bradley (a)Transfer authorizedThe Omar Bradley Foundation, Pennsylvania, may transfer, without consideration, to the child of General of the Army Omar Nelson Bradley and his first wife Mary Elizabeth Quayle Bradley, namely Elizabeth Bradley, such items of the Omar Bradley estate under the control of the Foundation as the Secretary of the Army determines to be without historic value to the Army.
(b)Time of submittal of claim for transferNo item may be transferred under subsection (a) unless the claim for the transfer of such item is submitted to the Omar Bradley Foundation during the 180-day period beginning on the date of the enactment of this Act. Passed the Senate August 4, 2015.Julie E. Adams,Secretary 